Exhibit 10.1

FIRST AMENDMENT TO THE

AMGEN RETIREMENT AND SAVINGS PLAN

(AS AMENDED AND RESTATED EFFECTIVE AS OF JANUARY 1, 2006)

The following sections of the Amgen Retirement and Savings Plan are hereby
amended effective as of May 10, 2006, unless provided otherwise herein, as
follows:

 

1. Section 2.1 of the Plan shall be amended in its entirety to read as follows:

“Accounts” means the separate accounts described in Article 6 maintained for
each Participant as a part of the Trust Fund. Each Participant’s Accounts are
credited with the Participant’s Employee Contributions, his or her share of
Company Contributions and Forfeitures, any income, gains, expenses and losses
accruing on amounts previously credited to the Accounts, and are adjusted to
reflect transfers and withdrawals. Each of the Participant’s Accounts, as
described in Article 6, may be comprised of subaccounts for recordkeeping
purposes, as necessary.”

 

2. Section 2.15 of the Plan shall be amended in its entirety to read as follows:

“Compensation” is the term generally used under the Plan to describe the amount
with respect to which Plan contributions are made and means an Eligible
Employee’s wages, salaries, fees for professional services, and other amounts
received (without regard to whether or not an amount is paid in cash) for
personal services actually rendered in the course of employment with any member
of the Affiliated Group to the extent that the amounts are includable in gross
income (including, but not limited to, commissions paid to salespersons,
compensation for services on the basis of a percentage of profits, commissions
on insurance premiums, tips, bonuses, fringe benefits, and reimbursements or
other expense allowances under a nonaccountable plan (as described in Treasury
Regulation Section 1.62-2(c)), but excluding any “goods and services allowance”
provided to certain expatriate staff members.

“Compensation” shall also include: (a) any amount the Participant has elected to
defer under this Plan or any cafeteria plan under Section 125,
Section 402(e)(3), Section 402(h), and Section 403(b) of the Code;
(b) compensation deferred under an eligible deferred compensation plan within
the meaning of Section 457(b) of the Code (deferred compensation plans of state
and local governments and tax-exempt organizations); and (c) employee
contributions (under governmental plans) described in Section 414(h)(2) of the
Code that are picked up by the employing unit and thus are treated as employer
contributions.

In addition, an Employee who is in qualified military service, as defined in
Section 414(u)(5) of the Code, shall be treated as receiving compensation from
the Company during such period of qualified military service equal to: (a) the
compensation the Employee would have received during such period if the Employee
were not in qualified military service, determined based on the rate of pay the
Employee would have received from the Company but for absence during the period
of qualified military service; or (b) if the compensation the Employee would
have received during such period was not reasonably certain, the Employee’s
average compensation from the Company during the 12-month period immediately
preceding the qualified military service (or, if shorter, the period of
employment immediately preceding the qualified military service).



--------------------------------------------------------------------------------

“Compensation” shall not include:

(a) any Company Contributions or other contributions made by any member of the
Affiliated Group to a plan of deferred compensation to the extent that, before
the application of the limitations of Section 415 of the Code to that plan, the
contributions are not includible in the gross income of the Employee for the
taxable year in which contributed. In addition, Company contributions made on
behalf of an Employee to a simplified employee pension described in
Section 408(k) of the Code are not considered Compensation for the taxable year
in which contributed. Additionally, any distributions from a plan of deferred
compensation are not considered Compensation for purposes of Section 415 of the
Code, regardless of whether such amounts are includible in the gross income of
the Employee when distributed. However, any amount received by an Employee
pursuant to an unfunded non-qualified plan is permitted to be considered
Compensation for purposes of Section 415 of the Code in the year the amounts are
includible in the gross income of the Employee;

(b) amounts realized from the exercise of a nonqualified stock option (or when
restricted stock (or property) held by an Employee either becomes freely
transferable or is no longer subject to a substantial risk of forfeiture under
Section 83 of the Code);

(c) amounts realized from the sale, exchange or other disposition of stock
acquired under a qualified stock option;

(d) other amounts which receive special tax benefits, such as premiums for
group-term life insurance (but only to the extent that the premiums are not
includible in the gross income of the Employee), or contributions made by the
Company (whether or not under a salary reduction agreement) towards the purchase
of an annuity contract described in Section 403(b) of the Code (whether or not
the contributions are excludable from the gross income of the Employee); or

(e) amounts in excess of the Compensation Limitation.” Effective July 1, 2006,
“Compensation” for Eligible Employees of Amgen Fremont Inc. shall not include
compensation earned by such Eligible Employees prior to their participation in
the Plan.

 

3. Section 3.4 of the Plan shall be amended by deleting the last paragraph in
its entirety and replacing it with the following:

“Notwithstanding the foregoing, in accordance with Section 11.4, participation
is also suspended for 6 months if a Participant takes a Hardship Withdrawal. A
Participant shall not make Participant Elected Contributions or Catch-up
Contributions or receive any allocation of Matching Contributions with respect
to a period of suspended participation following a Participant’s taking of a
Hardship Withdrawal, but a suspended Participant’s Accounts shall remain
invested as a part of the Trust Fund and shall continue to share in the gains,
income, losses and expenses of the Trust Fund. Notwithstanding the foregoing, a
Participant who is suspended in accordance with Section 11.4 shall: (i) continue
to receive an allocation of Nonelective Contributions during the period of
suspended participation, and (ii) receive any allocation of Matching
Contributions, including true-up Matching Contributions as described in
Section 5.1(b), with respect to Participant Elected Contributions or Catch-up
Contributions made by the Participant prior to the period of suspended
participation and which are contributed to the Plan by the Company during the
Participant’s period of suspended participation.”



--------------------------------------------------------------------------------

4. Section 7.2 of the Plan shall be amended by adding an additional paragraph to
read as follows:

“Notwithstanding the preceding paragraphs, any Forfeiture arising under
Section 7 or any other provision of the Plan shall be applied to reduce
Nonelective Contributions or Matching Contributions, including reinstated
contributions, for the Plan Year.”

 

5. Section 7.4 of the Plan shall be amended in its entirety to read as follows:

“Lost Participant or Beneficiary. In the event that a Beneficiary or Participant
cannot be located at the time a benefit is payable from the Plan to him or her,
then at the close of the 12-consecutive-month period following the date on which
the amount became payable, the amount shall be treated as a Forfeiture. Such a
Forfeiture shall nevertheless be reinstated, without interest, if the
Participant or Beneficiary subsequently is located and makes a valid claim for
the benefit. Such reinstated amount shall be made from any Forfeitures for such
Plan Year, as permitted under Section 7.2; otherwise, the Company shall make
additional contributions to the Plan, as necessary.”

 

6. Section 11.2 of the Plan shall be amended by deleting the first sentence of
the first paragraph and replacing it with the following:

“A Participant who is an Employee may take a Hardship Withdrawal of all or any
portion of his or her previously unwithdrawn Participant Elected Contributions,
Catch-up Contributions, and Rollover Contributions and earnings thereon accrued
prior to January 1, 1988.”

 

7. Section 11.4 of the Plan shall be amended in its entirety to read as follows:

“Consequences of a Hardship Withdrawal. Participation is suspended for 6 months
if a Participant takes a Hardship Withdrawal. For a period of 6 months following
a Participant’s taking of a Hardship Withdrawal, the Participant shall not:
(i) make Participant Elected Contributions or Catch-up Contributions under the
Plan; (ii) make employee before and after-tax contributions to the other
qualified and nonqualified deferred compensation plans sponsored by members of
the Affiliated Group; and (iii) receive any allocation of Matching
Contributions. Notwithstanding the foregoing, a Participant who takes a Hardship
Withdrawal shall: (i) continue to receive an allocation of Nonelective
Contributions during the period of suspended participation, and (ii) receive any
allocation of Matching Contributions, including true-up Matching Contributions
as described in Section 5.1(b), with respect to Participant Elected
Contributions or Catch-up Contributions made by the Participant prior to the
period of suspended participation and which are contributed to the Plan by the
Company during the Participant’s period of suspended participation. A suspended
Participant’s Accounts shall remain invested as a part of the Trust Fund and
shall continue to share in the gains, income, losses and expenses of the Trust
Fund.”

 

8. Effective January 1, 2003, a new Appendix C is hereby added to the Plan in
substantially the form attached hereto.

 

9. Effective July 1, 2006, Appendix A of the Plan is restated in its entirety to
include the following Participating Employers:

Amgen Clinical Development 7, Limited

Amgen Clinical Development 8, Limited

Amgen SF, LLC

Amgen USA Inc.

Amgen Worldwide Services, Inc.



--------------------------------------------------------------------------------

Immunex Corporation

Immunex Manufacturing Corporation

Immunex Rhode Island Corporation

Tularik Pharmaceutical Company

Amgen Fremont Inc.

 

10. In all respects not amended, the Plan is hereby ratified and confirmed.

*******

To record this First Amendment to the Plan as set forth herein, Amgen Inc. has
caused its authorized officer to execute this document this 16th day of May,
2006.

 

AMGEN INC. By:  

/s/ Brian McNamee

Title:  

Senior Vice President, Human Resources



--------------------------------------------------------------------------------

Appendix C

Provisions Relating to the Merger of the Immunex Corporation Profit Sharing
401(k) Plan

into the Amgen Retirement and Savings Plan

 

1. Introduction. On July 16, 2002, Amgen Inc. (the “Company”) acquired Immunex
Corporation and, in connection with the acquisition, the Company assumed
sponsorship of the Immunex Corporation Profit Sharing 401(k) Plan (the “Immunex
Plan”).

 

2. Merger of Immunex Plan. The Immunex Plan shall be merged into the Plan
effective as of January 1, 2003, and shall be continued in the form of the Plan.
The merger of the Immunex Plan into the Plan and the transfer of assets
described in Paragraph 4 below shall be made in accordance with Code Sections
401(a)(12) and 414(l) and the regulations thereunder.

 

3. Participation. Each participant in the Immunex Plan on December 31, 2002,
shall become a Participant in the Plan on January 1, 2003, but only with respect
to such participant’s accounts that are transferred from the Immunex Plan. Each
such participant and beneficiary who have an account balance transferred from
the Immunex Plan to the Plan shall be referred to herein as a “Former Immunex
Participant.” A Former Immunex Participant shall not be eligible to participate
in the Plan for periods on and after January 1, 2003 unless such person is
otherwise eligible to participate in the Plan without regard to the provisions
of this Appendix C.

 

4. Transfer of Assets. The assets of the trust under the Immunex Plan shall be
transferred to the Trustee of the trust for the Plan, which serves as the
funding vehicle for the Plan, on or as soon as administratively practicable
after January 1, 2003.

 

5. Transfer of Account Balances. All accounts maintained under the Immunex Plan
shall be adjusted as of January 1, 2003, and the net credit balances in such
accounts, as adjusted, shall be transferred to the Plan and credited as of
January 1, 2003 to the corresponding accounts maintained for the Former Immunex
Participants under the Plan. Such balances, adjusted for subsequent earnings and
losses, are referred to as “Former Immunex Accounts.”

 

6. Vesting. Participants under the Immunex Plan credited with an hour of service
on or after January 1, 2003 prior to a five-year Break in Service shall be 100%
vested in their Former Immunex Accounts under the Plan effective as of
January 1, 2003.

 

7. Service Crediting. Service credited under the Immunex Plan shall be
recognized for purposes of determining both eligibility and vesting for Former
Immunex Participants under the Plan.

 

8. Transfer of Records. On or as soon as administratively practicable after
January 1, 2003, the plan administrator of the Immunex Plan shall transfer to
the Plan Administrator of the Plan all administrative records maintained with
respect to participants and beneficiaries who had account balances under the
Immunex Plan on January 1, 2003.

 

9. Use of Terms. Terms used in this Appendix C with respect to the Immunex Plan
and the Plan shall, unless defined in this Appendix C, have the meanings of
those terms as defined in the Immunex Plan or the Plan, as the case may be. All
of the terms and provisions of the Plan shall apply to this Appendix C except
that where the terms of the Plan and this Appendix C conflict, the terms of this
Appendix C shall govern.